Opinion by
Judge Pryor:
There is no bill of evidence in the record. The motion for a new trial was overruled on July 2, 1881, and the time extended every few weeks until the 17th of December to complete the bill of exceptions. So the appellee would have been required to be in court for more than five months looking to the filing of the bill of evidence. This can not be done unless by consent, and there is nothing in the record showing any consent on the part of the appellee to any motion by which the time was extended at appellant’s instance. Besides the instructions are not part of the record. They are not made so by an order of court or embodied in what purports to be the bill of exceptions if the bill were entitled to be considered.
Judgment .affirmed.